Citation Nr: 0801085	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder and, if so, whether 
the reopened claim should be granted.

2.	Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder and, if so, whether 
the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran's case was subsequently transferred 
to the VA Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, from where the case now 
originates.

In August 2007, the veteran testified during a hearing at the 
ROIC before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

The issues of entitlement to service connection for right and 
left knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the ROIC via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A September 1993 RO rating decision denied the veteran's 
claims for service connection for right and left knee 
pain on the basis that there was no objective evidence 
of a chronic left and right knee disorder shown by the 
objective medical evidence.  The veteran was notified in 
writing of the determination and his appellate rights 
and did not appeal the decision.  

2.	The evidence added to the record since the September 
1993 RO decision that denied the veteran's claims for 
service connection for right and left knee pain is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1993 RO decision 
that denied the veteran's claim for service connection for 
right knee pain is new and material, and the claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence received since the September 1993 RO decision 
that denied the veteran's claim for service connection for 
left knee pain is new and material, and the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in February 2003, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II.	New and Material Evidence

A September 1993 RO rating decision denied the veteran's 
claims for service connection for right and left knee pain on 
the basis that the there was no objective evidence that a 
chronic knee disorder was shown by the evidence of record.  
The veteran was notified in writing of the RO's decision and 
did not appeal, and it became final.  

The evidence of record at the time of the September 1993 RO 
rating decision that denied the veteran's claims for service 
connection for right and left knee pain included his service 
medical records.  The records show that, in January 1988, the 
veteran was seen for complaints of right knee pain since 
August 1987 and left knee pain since December 1987.  Upon 
examination, there was full range of motion and minimal 
crepitus, and the assessment was normal examination.  On a 
report of medical history completed in October 1992, when the 
veteran was examined for separation from service, he checked 
yes to having painful joints and said he had occasionally 
painful knees.  Upon examination at that time, mild pes 
planus was noted, but not a knee abnormality.

Also of evidence was a January 1993 VA orthopedic examination 
report that reflects the veteran's complaints of knee pain 
that started in 1985 when he was aboard ship.  He said his 
knees popped and cracked and were sometimes painful.  No x-
rays were taken and no treatment provided or medication 
taken.  The veteran indicated that his knees were not much of 
a problem, but they popped and cracked.  Upon objective 
examination, there was full and normal range of knee motion, 
with no pain, tenderness, or instability.  Ligaments were 
intact and McMurray, pivot shift, and Lachman signs were all 
negative.  There was a negative patellar grinding test in 
both knees and there was no crepitus in either knee joint.  A 
knee disorder was not diagnosed.

The September 1993 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 1993 RO decision, which was the last final 
adjudication that disallowed the appellant's claims.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claims was received by the RO in February 2003.  The evidence 
added to the record since the September 1993 RO decision that 
denied his claims for service connection for right and left 
knee disorders includes VA and private medical records, dated 
from 2003 to 2006, and the veteran's oral and written 
statements in support of his claim.

In his March 2003 written statement, the veteran said his 
knee pain started during a "Shellback" initiation on board 
a ship to which he was assigned, when he crawled on his knees 
for over five hours. 

VA medical records, dated from April 2003 to July 2006, 
reflect the veteran's complaints of bilateral knee pain.  
Results of x-rays taken in October 2003 were compatible with 
osteoarthritis.  In a letter dated that month, a VA physician 
advised the veteran that the recent x-ray findings were 
consistent with osteoarthritis, described as wear and tear 
arthritis.

During his August 2007 Board hearing, the veteran testified 
that in 1987 he developed knee pain and his knees started 
cracking and popping, after he crawled around a ship for 
several hours.  He sought medical help but did not have any 
knee swelling and no x-rays or other diagnostic tests were 
performed.  He was told to watch his knees, take Tylenol, and 
return if the pain persisted.  The veteran said he had no 
further medical treatment in service and, after discharge, 
essentially self treated his knee pain with Tylenol.  His 
knee pain worsened and approximately 4 years ago he was 
diagnosed with arthritis.  The veteran also said that medical 
personnel said his knee arthritis could be due to his flat 
feet that he and his service representative appeared to have 
interpreted as a reference to the veteran's service-connected 
right ankle and left foot disabilities (see, hearing 
transcript, pages 9-10).

The evidence added to the record since the September 1993 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Since the previous 
denial was premised on a finding that there was no evidence 
of a chronic knee disorder, evidence showing that the veteran 
is now diagnosed with osteoarthritis of both knees, tends to 
relate to an unestablished fact necessary to substantiate the 
claim.  In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disabilities and their 
origin, and thus does bear directly and substantially upon 
the specific matters under consideration, and is so 
significant as to warrant reconsideration of the merits of 
the claims on appeal.  See Hodge, supra.  Thus, this evidence 
is new and material, and we may reopen the appellant's claims 
of entitlement to service connection for right and left knee 
disorders.  The credibility of this evidence is presumed for 
the purposes of reopening.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claims for service connection for left and 
right knee disorders, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened, and 
the appeal is, to that extent, granted.

New and material evidence having been received, the claim for 
service connection for a left knee disorder is reopened, and 
the appeal is, to that extent, granted.


REMAND

The veteran vigorously contends in his written and oral 
statements that his knees were injured during a hazing 
incident in service when he crawled around a ship on his 
knees for several hours.  He testified that after discharge 
he had knee pain that he treated with Tylenol until 
approximately 2003, when he was diagnosed with 
osteoarthritis.

Alternatively, the veteran testified that medical personnel 
have suggested that his flatfeet caused his knee arthritis 
(see, hearing transcript, pages 9-10).  He said he was 
examined by a VA podiatrist who thought there was a 
relationship between the flatfeet and the claimed bilateral 
knee osteoarthritis.  The veteran and his service 
representative appear to have construed this as a reference 
to the veteran's service-connected chip fracture of the right 
ankle and callosity over the left third metatarsal head, 
plantar aspect, causing his osteoarthritis of the knees (Id. 
at page 10).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. see also, 38 C.F.R. § 3.310(b) (2007).

In conjunction with the veteran's claims for compensable 
ratings for his service-connected left foot and right ankle 
disabilities, the veteran underwent VA examination in April 
2003, but the examiner did not render an opinion as to 
whether the veteran had a diagnosed right or left knee 
disorder that was caused by or aggravated by the service-
connected left foot or right ankle disabilities.

In the interest of due process, the Board is of the opinion 
that the veteran should be afforded a VA examination, to 
determine the etiology of any right or left knee disorder 
found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should again be advised by 
letter that he may submit medical 
evidence in support of his claim, 
including a physician's statement or 
written opinion that shows a 
relationship between his service-
connected left foot and right ankle 
disabilities and his claimed right and 
left knee disorders.

2.	The ROIC/AMC should obtain all VA 
medical records regarding the veteran's 
treatment in Philadelphia for the 
period from July 2006 to the present.  
If any records are unavailable, a note 
to that effect should be placed in the 
claims file, and the veteran and his 
representative so advised in writing.

3.	The veteran should be scheduled for a 
VA examination performed by a physician 
to determine the orthopedic findings 
and the etiology of any right and left 
knee disorder(s) found to be present.  
A complete history of the claimed knee 
disorder(s), including all work-related 
intercurrent injuries, should be 
obtained from the veteran.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail. Based on a review 
of the claims file, and the examination 
findings, the examiner is requested to 
address the following.

a.	The examiner should identify all 
currently present knee disorders.

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed left and 
right knee disorder was caused by 
military service, including 
findings noted in the January 1988 
service medical record, or whether 
such an etiology or relationship 
is less than likely (i.e., less 
than a 50-50 probability).

c.	 For each such knee disorder 
identified, the physician should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
right and left knee disorder was 
caused by, or aggravated by, the 
veteran's service-connected chip 
fracture of the right ankle and 
callosity over the left third 
metatarsal head of the plantar 
aspect disabilities.  The degree 
of right and left knee disorder 
that would not be present but for 
the service-connected left foot 
and right ankle disabilities 
should be identified.

d.	The examiner is also requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed right and left knee 
disorder is permanently aggravated 
by the veteran's service-connected 
left foot and right ankle 
disabilities or whether such a 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner should be advised 
that aggravation is defined, for 
legal purposes, as a worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.

e.	A rationale should be provided for 
all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the 
examiner reviewed the veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

4.	The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of 
all notifications must be associated 
with the claims file.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have an adverse 
effect on his claim.

5.	Then, the ROIC/AMC should readjudicate 
the veteran's claims for service 
connection for right and left knee 
disorders, to include as secondary to 
his service-connected left foot and 
right ankle disabilities.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues on appeal since 
the August 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

 





 Department of Veterans Affairs


